Citation Nr: 0736279	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-31 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for eczematoid 
dermatitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1951 to July 
1953, and from September 1982 to March 1983.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal of a 
February 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The veteran's appeal was previously before the Board in 
November 2006, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

The Board notes that after the case was certified on appeal, 
the veteran submitted additional evidence in support of his 
appeal.  During the August 2006 Video Conference Hearing, the 
veteran waived his right to have the evidence initially 
considered by the RO.

The Board also notes that in a January 2007 rating decision, 
the RO granted the veteran an increased rating for his 
service-connected eczematoid dermatitis.  An evaluation of 30 
percent was assigned, effective October 25, 2002.  This has 
not satisfied the veteran's appeal. Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran was afforded a video conference hearing in August 
2006 before an acting Veterans Law Judge who is no longer 
employed by the Board.  In September 2007, the Board informed 
the veteran of this and that he would be afforded another 
Board hearing, if desired.  In October 2007, the veteran 
informed the Board of his desire for a video conference 
hearing before a Veterans Law Judge at the RO.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

Schedule the veteran for a video 
conference hearing before the Board at the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



